Citation Nr: 0300141	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  99-01 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Whether an overpayment of compensation benefits for the 
period of incarceration from October 6, 1997, to July 7, 
1998, was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 



INTRODUCTION

The veteran served on active duty from February 1979 to 
January 1980. 

In April 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) reduced the veteran's compensation 
benefits while incarcerated from October 6, 1997, to July 
7, 1998, creating an overpayment.  He is appealing the 
creation of the overpayment.  

Preliminary Matters

In May 1998, the veteran requested a waiver of recovery of 
the overpayment of compensation benefits for the same 
period of incarceration from October 6, 1997 to July 7, 
1998.  In a December 1999 decision, the RO's Committee on 
Waivers and Compromises denied the request on grounds of 
bad faith, which constituted a legal bar to the waiver.  
After the veteran was provided notice of the adverse 
determination and notice of his appellate rights, he did 
not appeal the decision and the issue of waiver of 
recovery of the overpayment is not before the Board of 
Veterans' Appeals. 

In August 1998, the RO notified the custodian of the 
veteran's dependent child that the claim for apportionment 
of the veteran's compensation benefits during the above 
period of incarceration would be processed after receipt 
of official notice of the type of conviction and dates of 
incarceration.  As nothing further was done, the 
apportionment claim is referred to the RO for action. 

In August 2002, the RO notified the veteran of the 
proposal to reduce his compensation benefits, subject to 
recoupment of any overpayment, during periods of 
incarceration from April 1999 to January 2000 and from 
August 2000 to May 2001.  Since the RO has not yet 
implemented the reductions, there are no appealable issues 
at this time. 



FINDINGS of FACT

1.  The veteran was convicted of a felony on October 6, 
1997, his sentence was for 12 months and he was 
incarcerated in a State of Arkansas penal institution in 
excess of 60 days; he was released from incarceration on 
July 7, 1998.  

2.  During the period of incarceration, beginning with the 
conviction of a felony on October 6, 1997, and ending on 
July 7, 1998, the veteran was entitled to VA compensation 
benefits at the rate of 40 percent. 

3.  On the basis of the felony conviction and subsequent 
incarceration, the RO reduced the veteran's compensation 
benefits beginning on the 61st day of incarceration, as a 
result, an overpayment in the amount of $1,295.34 was 
created.


CONCLUSION of LAW

The overpayment of compensation benefits for the period of 
incarceration from October 6, 1997, to July 7, 1998, was 
properly created.  38 U.S.C.A. §§ 1114(a), 5313 (West 1991 
and Supp. 2002); 38 C.F.R. § 3.665 (2002).


REASONS or BASES for FINDINGS and CONCLUSION

I.  Law 

Section 5313 of title 38 U.S.C.A. and the implementing 
regulation, 38 C.F.R. § 3.665, create a limitation on 
payment of compensation to persons incarcerated for 
conviction of a felony.  The law provides, in relevant 
part: 

Any person who is entitled to 
compensation who is incarcerated in a 
State penal institution for a period in 
excess of sixty days for conviction of 
a felony shall not be paid such 
compensation for the period beginning 
on the sixty-first day of such 
incarceration and ending on the day 
such incarceration ends.  In the case 
of a veteran with service-connected 
disability rated at 20 percent or more, 
he shall not be paid an amount that 
exceeds the rate under 38 U.S.C. 
§ 1114(a), which is at the rate of 10 
percent.  

II.  Analysis 

In order for the statutory and regulatory limitations to 
take effect in this case and to legally support 
withholding of compensation benefits by VA, four 
prerequisites must be established: incarceration, in a 
State penal institution, in excess of 60 days, and for 
conviction of a felony.

The record shows that, on October 6, 1997, the veteran was 
convicted of a felony, breaking and entering, and was 
committed to the Arkansas Department of Corrections by 
Circuit Court for 12 months.  He was released on July 7, 
1998.  Actual time served of the sentence was less than 
one year.  During this period, the veteran was entitled to 
VA compensation benefits at a combined rate of 40 percent. 

In January 1998, having been informed that the veteran was 
incarcerated in County Jail, the RO notified him of the 
intent to reduce his compensation benefits, effective the 
61st day of imprisonment if the confinement was due to a 
felony conviction.  In response, the veteran stated that 
he was still incarcerated and that he had been convicted 
of a felony in November [sic] 1997.

In April 1998, having been informed by the Arkansas 
Department of Corrections that the veteran had been 
convicted of a felony on October 6, 1997, and that he was 
incarcerated, the RO notified the veteran that his 
compensation benefits were reduced retroactively, 
effective from December 5, 1997, the 61st day of his 
confinement, following the felony conviction.  Later in 
April 1998, the RO notified the veteran that the reduction 
in compensation benefits created an overpayment of 
$1,295.34, which he owed to VA.  The official notice of 
incarceration for a felony was submitted by the Arkansas 
Department of Corrections in July 1998 and a copy of the 
Order of Discharge was submitted in September 1998.  
Subsequently, the RO restored the veteran to the full, 40 
percent rate, which was effective from the date, following 
release from incarceration.  The veteran has not disputed 
the amount of the debt. 

There is also no dispute that the veteran was incarcerated 
in a state penal institution for more than 60 days, 
establishing three of the four prerequisites to reducing 
his compensation to the level authorized by law under 38 
U.S.C.A §  5313. 

The veteran's sole argument is that both the sentence and 
time served did not exceed one year, and therefore the 
felony conviction did not met the definition of felony for 
VA purposes. 

The VA has defined "felony" for the purpose of 
implementing § 5313 as "any offense punishable by death or 
imprisonment for a term exceeding 1 year, unless 
specifically categorized as a misdemeanor under the law of 
the prosecuting jurisdiction."  38 C.F.R. § 3.665(b).  

In determining the plain meaning of governing language, 
legislative purpose is expressed by the ordinary meaning 
of the words used.  Jones v. Brown, 41 F.3d 634 (Fed. Cir. 
1994).  In this case, the key word is "punishable."  
According to Webster's New International Dictionary 
1843(1986), the ordinary meaning of "punishable" is 
"capable of being punished." 

The remaining question therefore is whether the felony 
conviction was "capable of being punished" for a term 
exceeding 1 year.  Stated differently, the question is 
whether the offense was classified as a felony.  See 46 
Fed. Reg. 47, 540 (Sept. 29, 1981) (In publishing the 
final rule version of 38 C.F.R. 3.665, and in defining the 
term "felony," VA adopted the standard of classifying an 
offense as a felony if "punishable by the death or 
imprisonment for a term exceeding 1 year."). 

Under Arkansas law, breaking or entering is a Class D 
felony.  Ark. Code Ann. § 5-39-202 (1999).  The sentence 
for a Class D felony shall not exceed six years. Ark. Code 
Ann. § 5-4-401 (1999). 

Clearly, under Arkansas state law, the veteran's offense 
was capable of being punished for a term exceeding 1 year 
and was classified as a felony.  The fact that neither the 
sentence nor the timed served in this case exceeded 1 year 
is not relevant.  Under the plain meaning of "punishable," 
the term does not include the notions of the length of the 
sentence imposed as long as the conviction is for a 
felony, capable of being punished in excess of 1 year, and 
the time served was in excess of 60 days.

For these reasons, the reduction in compensation benefits, 
resulting in an  overpayment, was in accordance with law. 

Because the law, and not the evidence, is dispositive of 
this claim, the Veterans Claims Assistance Act of 2000 
(VCAA) is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002). 


ORDER 

The overpayment of compensation benefits for the period of 
incarceration from October 6, 1997, to July 7, 1998, was 
properly created. 


REMAND

In February 2000, the RO reduced the veteran's 
compensation benefits while incarcerated from March 13, 
1997, to August 25, 1997.  In April 2000, the veteran 
filed a Notice of Disagreement with the reduction.  After 
a hearing in June 2000, the RO issued a Supplemental 
Statement of the Case, addressing only the reduction and 
overpayment for the period of incarceration from October 
6, 1997, to July 7, 1998.   For due process reasons, the 
RO must: 

Issue a Statement of the Case (SOC) on 
the issue of the reduction of 
compensation benefits from the period 
of incarceration from March 13, 1997, 
to August 25, 1997.  The SOC should 
include a summary of the evidence and 
the applicable laws and regulation and 
whether the reduction, resulted in an 
overpayment, subject to recoupment.  
The veteran should also be notified 
that he must file a substantive appeal 
in order to perfect an appeal of this 
issue. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C.W. Symanski 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



